 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWalter Kidde, Division of Kidde, Inc. and MarvinH. Rogers and John C. Whitaker, Jr. andDwayne V. Isley. Cases 11-CA-11970, 11-CA-11970-2, and 11-CA-1199729 May 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 15 October 1986 Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefand motion to strike portions of the Respondent'sexceptions. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions, to modify his remedy,3 and to adoptthe recommended Order.As more fully set forth in his decision, the judgefound, inter alia, that the Respondent dischargedemployee Whitaker in violation of Section 8(a)(3)because it knew of or suspected his involvementwith the Union. Another employee, Rogers, wasalso found to have been unlawfully discharged.In its exceptions, the Respondent contends that itdid not violate the Act by discharging Whitakerand Rogers because it had a good-faith belief thatWhitaker drank liquor in the plant and Rogersbrought a bottle of liquor into the plant. However,we find, based on the facts set forth below, that theRespondent was acting with a total absence ofgood faith.Whitaker's DischargeWhitaker was a long-term employee with a goodemployment record. He was accused by employee1 The General Counsel argues in her motion that the Respondent's ex-ception concerning the identity of the questioner who posed a line ofquestions on the record was improperly raised as an exception Themotion is denied because a determination of who asked the questions isirrelevant to our decision2 The Respondent has excepted to some of the Judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw Judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951)We have carefully lexamined the record and find no basis for reversingthe findings.Member Cracraft, who did not participate in Sunnyvale Medical Clinic,277 NLRB 1217 (1985), finds it unnecessary to rely on that case.3 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S C • 6621.284 NLRB No. 8Patton, an admitted alcoholic, of appearing to takea sip of a liquid that Patton believed to be alcohol.Without further investigation and based solely onthe statement of Patton, the Respondent dischargedWhitaker. Following Whitaker's termination, theRespondent was informed by other employees thatPatton was offering employees liquor on the day inquestion. This information confirmed Whitaker'sversion of his conversation with Patton concerningthe drink. The Respondent disregarded these facts.The Respondent alleged that its failure to takeaction against Patton was due to the fact that Pat-ton's accusers refused to sign statements againstPatton.Roger's DischargeLike Whitaker, Rogers was a long-term employ-ee with a good record. Rogers was accused by em-ployee Smith of bringing a bottle of liquor into theplant. However, Smith refused to sign a statementto this effect. The Respondent accepted Smith'soral statement, while rejecting the statements ofother employees about similar conduct by Pattonbecause they refused to sign them. Smith informedthe Respondent that Long would corroborate herstatement. Without questioning Long, the Respond-ent terminated Rogers based solely on Smith's un-signed statement. The day after the discharge ofRogers, the Respondent was told by Long that hehad not seen Rogers with a bottle of liquor.4The findings of the judge, and the record as awhole, support the inference that the Respondentknew of Rogers' union activity. Thus, the Re-spondent was aware that union activity was com-mencing, as shown by the comment by SupervisorDodson on 11 December 1985 that he had heardthat Whitaker had attended a union meeting.Smith, who was staunchly antiunion, knew thatRogers attended the 12 December 1985 unionmeeting. The judge correctly assumed that an an-tiunion employee, who knowingly takes stepsagainst another employee likely to result in dis-charge, would divulge that individuals' union activ-ity to the Respondent. Further, Rogers was warnedby Dodson to stay away from Whitaker who was"trying to start a union" and by Supervisor Zim-merman that Whitaker was starting trouble at theplant. Also Rogers refused the request of Supervi-sor Hawk to obtain signatures for the antiunion pe-tition circulated 6 months before his discharge.Smith was aware of Rogers' activity and when she4 It is irrelevant that Long, who testified at the heanng about seeingRogers with a druik in the plant, may have lied to the Respondent. TheRespondent terminated Rogers without investigating whether Long cor-roborated Smith and the next day disregarded the lack of corroborationof Smith At most the Respondent heard only what it wanted to hear. KIDDE, INC.79requested "confidentiality" and refused to sign astatement, her actions were based on her concernabout being "involved in situations." As managerof employee relations, Hughes stated the "prob-lem" Smith was referring to related to her involve-ment with decertification activity. From this theRespondent could infer that Rogers was involvedwith the Union.In finding that the discharge of Rogers was dueto his union activities, we note that the facts foundby the judge support an inference that the Re-spondent was aware of Rogers' activities.We also find that the Respondent believed that itwas necessary to discharge Rogers in order to vin-dicate and camouflage Whitaker's discharge. Dis-charging Rogers provided an "aura of legitimacy"to the termination of Whitaker and violated theAct. Armcor Industries, 217 NLRB 358 (1975),enfd. in relevant part 535 F.2d 239 (3d Cir. 1976).5The Respondent argues that a discharge basedon information obtained in good faith is not unlaw-ful. United Artists, 277 NLRB 115 (1985). Thejudge's decision, however, is not to the contrary.We specifically note, as did the judge, the long-term employment of Whitaker and Rogers and thegood employment record of both. The facts thatthe discharges occurred within 4 days of the unionmeeting arranged by Whitaker and attended byboth Whitaker and Rogers, that the accuser ofWhitaker was an alcoholic with an interest in di-verting suspicion from himself, that the accusationagainst Rogers was based on an unsigned statementof one employee which was denied by Rogers, and,especially, the perfunctory nature of the investiga-tion conducted by the Respondent, indicate lack ofgood faith. See Tama Meat Packing Corp., 230NLRB 116 (1977). These facts show the pretextualnature of the reasons given for the discharges ofWhitaker and Rogers.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Walter5 Unlike our dissenting colleague, we infer that the Respondent knewof Rogers' union activities. The dissent concedes that the Respondentknew that Rogers had refused to obtain signatures on an antiunion peti-tion Contrary to the opinion expressed in the dissent, that, itself, is pro-tected activity Further, the totality of the Respondent's conduct estab-lishes that it wished to rid itself of union sympathizers. The Respondentwas aware of Whitaker's union activities and tried to separate Rogersfrom Whitaker by the warnings of its supervisors. Given the summaryway in which it discharged Rogers, it is a reasonable inference that theRespondent concluded that Rogers' sympathies, like those of Whitaker,were with the Union. Additionally, it could not very well discharge Whi-taker for allegedly being involved with alcohol and not terminate Rogerswho also allegedly brought alcohol into the plant. It is a reasonable infer-ence that the Respondent swept up Rogers in the terminations so that itwould not appear to be engaged in disparate treatmentKidde, Division of Kidde, Inc., Mebane, NorthCarolina, its officers, agents, successors, and as-signs, shall take the action set forth in the Order,except that the attached notice is substituted forthat of the administrative law judge.CHAIRMAN DOTSON, dissenting in part.I agree with my colleagues' adoption of thejudge's finding that the Respondent both unlawful-ly interrogated and unlawfully discharged employ-ee John Whitaker. Contrary to the majority, how-ever, I disagree with the judge's finding that theRespondent violated Section 8(a)(3) by dischargingemployee Marvin Rogers.The Board has long held that in order to estab-lish a prima facie case of an 8(a)(3) violation, theGeneral Counsel must prove that the respondenthad knowledge of the employee's union activities.'Here, it is undisputed that there is no direct evi-dence that the Respondent was aware of or sus-pected that Rogers had engaged in protected con-certed activity. Unlike my colleagues, I find noth-ing in the Respondent's supervisors' remarks toRogers, Rogers' refusal to obtain signatures on anantiunion petition, and employee Smith's actions orstatements to the Respondent to support an infer-ence that the Respondent had knowledge thatRogers was involved with the Union. Rather, themajority's inference is based on nothing more thanrank speculation and conjecture. Surmise is no sub-stitute for proof, which is totally lacking here.2Further, the majority's additional finding thatRogers was discharged in order to vindicate andcamouflage Whitaker's discharge is nothing morethan an implicit admission that knowledge ofRogers' union activities has not been established.Consequently, I find that the General Counsel hasfailed to prove that the discharge of Rogers wasrelated to his or Whitaker's union activity and, ac-cordingly, would dismiss this allegation of thecomplaint.Complas Industries, 255 NLRB 1416 (1981), enf denied on othergrounds 714 F.2d 729 (7th Cir. 1983).2 Leyendecker Paving, 247 NLRB 28 (1980).APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively interrogate any em-ployees concerning union activity.WE WILL NOT discourage membership in Chauf-feurs, Teamsters and Helpers, Local Union No.391, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organiza-tion, by discharging or otherwise discriminatingagainst employees with respect to their wages,hours, or other terms and conditions or tenure ofemployment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Marvin H. Rogers and John C.Whitaker Jr. immediate reinstatement to theirformer positions and we shall make them whole forany loss of earnings they may have suffered byreason of our discrimination against them, plus in-terest.WE WILL notify Marvin H. Rogers and John C.Whitaker Jr. that we have removed from our filesall references to their discharges, notifying themspecifically that this has been done and that theseunlawful disciplinary actions will in no way beused against them in the future.WALTER KIDDE, DIVISION OF KIDDE,INC.Ann B. Wall, Esq., for the General Counsel.Charles P. Roberts III, Esq. (Haynsworth, Baldwin, Miles,Johnson, Greaves & Edwards), of Greensboro, NorthCarolina, for the Respondent.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard by me in Graham, North Carolina,on 28, 29, and 30 July 1986, on an original unfair laborpractice charge filed on 1 April 1986, and a consolidatedcomplaint issued on 3 June 1986, alleging that Respond-ent independently violated Section 8(a)(1) of the Act bydirecting an employee to remove a union button, byquestioning an employee concerning union activity, andby threatening discipline in reprisal for union activity.The complaint alleges further that Respondent violatedSection 8(a)(3) and (1) of the Act by discharging em-ployees John C. Whitaker Jr. and Marvin H. Rogers be-cause of their union activity, and violated Section 8(a)(4)and (1) of the Act by issuing a written warning to, andthen discharging, employee Dwayne V. Isley because hethreatened to file charges with the National Labor Rela-tions Board. In its duly filed answer, Respondent deniedthat any unfair labor practices were committed. Follow-ing close of the hearing, briefs were filed on behalf ofthe General Counsel and the Respondent.On the entire record in this proceeding, including con-sideration of the posthearing briefs and my opportunitydirectly to observe the witnesses while testifying andtheir demeanor,' I concluded as followsFINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation with a plant lo-cated in Mebane, North Carolina, where it is engaged inthe manufacture of fire extinguishers. In the course ofthe operation, during the 12 months preceding issuanceof the complaint, a representative period, Respondent re-ceived at it facility goods and material valued in excessof $50,000 directly from points outside the State ofNorth Carolina, and shipped from that facility, productsvalued in excess of $50,000 directly to points outside theState of North Carolina.The complaint alleges, the answer admits, and I findthat Respondent is now, and has been at all times materi-al an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Chauffeurs, Teamsters, and Helpers Local UnionNo. 391, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (the Teamsters) is now, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and the IssuesThe issue of primary remedial concern in this proceed-ing emerges from the discharge of three employees. Thefirst to be terminated was Dwayne Isley. Prior to 9 De-cember 1985, the day of his discharge,2 Isley had not en-gaged in union or any other activity protected by theAct. Nonetheless, the General Counsel contends that thisdischarge violated Section 8(a)(4) and (1) on groundsthat it was triggered by Isley's threat to go to the"Labor Board." Respondent argues that this could not1 Credibility resolutions hereinafter made are occasionally accompa-nied by objective rationale. This is merely intended to reinforce, not dis-count, perceptions gained through firsthand observation of all witnessesNeedless to say, unmentioned testimony is rejected to the extent that it isirreconcilable with expressly credited evidence.2 Unless otherwise indicated, all dates refer to '1985 KIDDE, INC.alhave been the case as Isley was terminated prior to anysuch threat, and pursuant to Respondent's policy reqpir-ing automatic discharge of any employee receiving threewritten reprimands within a 12-month period.John Whitaker and Marvin Rogers were discharged onMonday, 16 December. Unlike Isley, the lawfulness ofthe action against them turns on union-related issues.The foreground shows that Respondent's employeeshad been unrepresented since 1970, when an affiliate ofthe Communications Workers of America was decerti-fied. In the interim, the Teamsters engaged in several un-successful attempts to organize the Mebane plant. Mostrecently, on 28 June and 10 July, Teamsters representa-tives handbilled employees at plant gates. However, thateffort was abandoned when that Union in late July re-ceived a petition signed by some 130 of Respondent's 250employees, signifying their disinterest in representation.Several months later in November or early December,Whitaker contacted the Teamsters, arranging a meetingfor Thursday, 12 December. Only four active employees,including Whitaker and Rogers, attended that meeting.As indicated, the latter were terminated on 16 Decem-ber, only 4 days later.3 Respondent answers the GeneralCounsel's claim of discrimination by denying knowledgeof the union meeting or its attendence by Whitaker orRogers and by asserting affirmatively that both werelawfully terminated for offending Respondent's policyconcerning the possession and use of alcoholic beverageson plant premises•grounds challenged by the GeneralCounsel as pretextual.Apart from the foregoing issues of discrimination, theGeneral Counsel avers that Respondent violated Section8(a)(1) by various statements intimidating employees inthe exercise of their protected right to engage in unionactivity.B, Concluding Findings1. The Isley dischargeThe General Counsel's position with respect to the ter-mination of Isley rests on a critical, threshold issue ofcredibility, namely, whether the determinative eventsleading to his termination preceded or followed histhreat to protest his supervisor's treatment by going tothe "Labor Board."Otherwise, perfectly legitimate discharge is suggested.Respondent's disciplinary policy requires automatic ter-mination on issuance of a third written reprimand withinany consecutive 365-day period. Prior to 7 December,Isley's active disciplinary record was limited to a singlewritten reprimand. However, at that time, the relation-ship between Isley and his supervisor, Ron Dodson, hadbeen fractious and in a state of degeneration for about 5months. During this period, Isley repeatedly complainedof harassment by Dodson. And on at least four occasionsbetween August and October, Dodson singled out Isley'sbad attitude in verbal warnings. On 30 October, Dodson3 A third employee who attended the meeting, Kimus Jeffries, was ter-mmated on 7 February 1986, with attendance problems as the statedground. No claim of discrimination is made on his behalf in this proceed-ingwarned Isley that he would be discharged "if he lost hiscool one more time."4 In addition, Isley, during thistimeframe, had been cautioned by Personnel Manager EdHughes that he could lose his job over his continuedfeuding with Dodson, a sentiment echoed to Isley byForeman Mike Zimmerman.On 7 December, Dodson issued a written reprimand toIsley based on faulty attendance. The reprimand wasprotested by Isley. Personnel Manager Hughes indicatedthat it would be withdrawn, agreeing with Isley that ithad been issued in error.5The day before, Friday, 6 December, Isley had beentransferred to another job for medical reasons byDodson. Isley apparently was dissatisfied with the assign-ment. In his anger, Isley used language in the presence ofthree employees, including a female, Diana Bare, to theeffect that "Ronnie Dodson had done f• me."On Monday, 9 December, Dodson gave Isley a verbalwarning for being out of his work area at the buzzer.Isley disagreed with this action, once more claiming har-assment on Dodson's part. A further verbal warning wasissued that morning because Isley was not wearing hissafety glasses or earplugs while in his work area. Here,too, Isley suggested impropriety on Dodson's part be-cause the line had stopped in anticipation of the breakbell.It was against this background that Dodson calledIsley to his office later that day. At Dodson's request,another supervisor, Mike Blalock was in the office be-cause Dodson anticipated a hostile reaction from Isley.In the course of that session, Isley was told that the 7December attendance writeup would be withdrawn, butthat he would receive a written reprimand for the pro-fanity he used in front of Diana )3are on 6 December.This was the second writeup issued Isley within the 12-month period; he knew that one more would result indischarge. As indicated, prior thereto, Isley had engagedin no activity protected by the Act.The new warning drew a heated response from Isley,who once more charged Dodson with harassment. Ac-cording to Isley, he went on to state, prior to any mentionof further discipline, that "if he [Dodson] kept on harass-ing me, I was going to call the Labor Board to see if Icould find out what could be done about his harass-ment."Dodson, with corroboration from Foreman Blalock,contradicted the sequence described by Isley. He claimsIsley was discharged effectively prior to' any reference tothe Labor Board. According to Dodson, on issuance ofthe second warning, Isley responded in anger, "holler-ing" at both he and Blalock. To this, Dodson claims thathe responded "that's it. . . I can't put up with you any-more." However, before Dodson physically could com-plete the third and final writeup, Isley walked out, men-tioning his intent to go to the Labor Board as he went,4 See R Exh. 65 See R Exh 1(d). Under Respondent's attendance policy a writtenwarning is issued after four offenses in any 60-day calendar period. SeeR Exh. 7. In this instance, the written warning was addressed to a fourthoccurrence, taking place on the 61st day, and hence was not a properpredicate for formal citation 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhile also advising that he was on his way to the officeof Personnel Manager Ed Hughes.6Blalock testified that he was present in the office as awitness because Dodson did not think the meeting withIsley would go well. He confirmed that when Isley wasinformed of the abusive language writeup he becameupset, expressing rudeness and anger in a loud tone ofvoice, while accusing Dodson of harassing him untilDodson stated, "Well I haven't got to put up with this."Dodson and Isley were then described as arguing aboutthe discharge, at which time Isley grew angrier, finallystating "Well you ain't heard the last of this, I will seethe Labor Board." Isley, according to Blalock, thenslammed the door and walked out.For obvious reasons, the General Counsel's case is de-pendent on this narrow issue of credibility. If in factIsley had been informed of the issuance of the thirdwarning or his discharge prior to any reference to theLabor Board, all discipline issued in his case would bebeyond the purview of the Act. Despite the significanceof this conflict, none of the witnesses to the criticalevents impressed as entirely trustworthy and, despite mystrong reservations as to Dodson, I am unwilling to sus-tain the General Counsel's view on the strength of theuncorroborated testimony of Isley. Isley was totally un-convincing. He impressed me as prone to perceive factsin a fashion fitting his interest and then to store them inmemory so that they might be recalled in twisted state tofurther personal ends.7 This view is confirmed by thequickness with which he excused criticism, always plead-ing that the blame lay with others or elsewhere. ,Isley,while under oath, also demonstrated an inclination topass on as fact matters that were actually beyond his im-mediate knowledge. His attempt to mitigate his own mis-behavior embroiled his testimony in an irreconcilableconflict with his sworn prehearing affidavit. These mis-givings are compounded by my general reluctance togive overarching weight to uncorroborated testimony asto precise chronology or precise words uttered in thecourse of a heated conversation, where recall is oftenblurred by excited exchanges and recriminations. Interms of the probabilities, it is noted that Isley did notthreaten to go to the Labor Board in connection with hisfrequent assertions of harassment in the past. In thislight, it is reasonable to assume that Isley expressed adesire to seek assistance of an outside agency only afterDodson made it clear that Isley had lost his job.Accordingly, as I reject Isley's testimony, it is con-cluded that his third and final warning and discharge on9 December occurred prior to any protected activity6. Dodson acknowledged that in an interview with a Board agent priorto the hearing, he 'stated that Isley said nothing about going to the LaborBoard until a month and a half after the firing. He later explained, how-ever, that the more he thought about it the more he realized this was anerroneous assertion7 The General Counsel correctly observes that Personnel ManagerHughes' description of Isley's account squares with Isley's present testi-mony. Hence, it is argued that the testimony of Hughes supports Isley'saccount However, considering Isley's proclivity to ingest events in thelight most sympathetic to his interests, he was entirely capable of alteringthe sequence so as to convince Hughes that his threat to go to a state orFederal agency provoked his dischargeand, hence, Respondent did not in this regard violateSection 8(a)(4) and (1) of the Act.2. The discharges of Whitaker and Rogersa. The common elementsThe cases of Whitaker and Rogers present an entirelydifferent scenario. Each had relatively lengthy employ-ment histories with the Employer and both were reputedto be good workers. In recent years, neither had anywritten warnings or other form of discipline against theirrecord. They were inspectors in the quality control de-partment, and hence held positions requiring a degree ofresponsibility and judgment, a cut above that generallyheld by production and maintenance workers.Unlike Isley, the allegations of illegality in their casesrest on their participation in union activity prior to theirrespective terminations. Thus, Whitaker arranged, and hewas joined by Rogers and two other employees in at-tending, a union meeting held on Thursday, 12 Decem-ber. On Monday, 16 December, they were terminated.b. The defenseRespondent denies knowledge of the union meeting orof any involvement therein on the part of Whitakerand/or Rogers. It is asserted that Whitaker was dis-charged because he consumed alcohol on plant premisesand that Rogers was terminated because he brought alco-hol into the plant.Respondent's announced policy concerning alcoholicbeverages provides, in material part, as follows:PLANT WORK RULESThe following regulations are for your generalinformation, to assure uniform administration and anunderstanding of disciplinary action if it is ever nec-essary. The rules and regulations governing conductin our plant is divided into three main groups de-pending upon relative seriousness of the miscon-duct.....8 Even were I to credit Isley, the question would remain whether Re-spondent would have taken the same action anyway See Wright Line,251 NLRB 1083, 1089 (1980), NLRB v Transportation Management Corp.,462 U.S 393, 401, (1983) Here, the evidence would tend to support thatthis was the case Prior to 9 December, Isley had been warned repeatedlythat further outbreak with Dodson would result in his discharge His vul-nerability at that time was an accepted fact. Even the General Counselasserts that before the terminal interview on 9 December, "Dodson waspreparing the way for the firing of Dwayne Isley" a possibility confirmedby Dodson's asserted anticipation that a problem would ensue and his re-quest that Blalock attend as a witness Isley conveyed his own belief thatDodson had been trying to fire him since September All this antedatedany form of protected activity on Isley's part As matters turned out,Isley's intemperate response to the abusive language citation providedDodson with the grounds for ending the problematical relationship bydischarging Isley In the total circumstances, I am convinced that Isley'sfate was sealed by his hostile reaction, and that his conduct in this respectwould have produced final warning and discharge even if the LaborBoard had gone unmentioned during the angry exchange. See, e.g ,Parker Laboratories, 267 NLRB 1174 (1983) KIDDE, INC.831. Any of the following types of misconduct byan employee on company property is considered in-excusable and may result in immediate discharge.Possessing intoxicants or drugs.Reporting to work while under the influence ofdrugs or intoxicants,9It does not appear that either Whitaker or Rogers hadany past history with drugs or alcohol. The chargesagainst them grew out of a celebration held in the qual-ity control offices on Thanksgiving Eve, 27 November.Over the years, employees in quality control on that dayhave provided food and nonalcoholic beverages forthemselves and whoever might happen to pass throughtheir work area. It does not appear that the 1985 celebra-tion produced any form of disruption and it seemed tohave passed without incident.Several weeks later, on Friday, 6 December, secondshift General Supervisor Michael Hester discovered aliquor bottle containing a small amount of vodka in thelabel room, adjacent to and a part of the quality controloffice. The fmding was reported to Quality ControlManager Doug Stewart, then to Personnel ManagerEddie Hughes and Quality Control Supervisor MikeHawk. After conferring about the matter, the latter de-cided to leave the bottle as found in order that it mightbe observed in hope of discovering the party responsible.This plan was later abandoned and, on 12 December, thesame day as the scheduled union meeting, Hawk con-ducted a meeting among the 10 quality control employ-ees at approximately 3:20 p.m.19 The bottle was shownand the employees were told that anyone who broughtalcohol in or consumed alcohol on plant premises wouldautomatically be terminated. Hawk added that althoughhe did not expect anyone to admit responsibility or toidentify the offender, anyone who had an alcohol prob-lem was invited to seek help.Shortly thereafter, Whitaker was accused by a co-worker of appearing to taste or take a sip of alcoholduring the 27 November celebration. He was not other-wise linked with alcohol. Rogers was identified by an-other employee as appearing to have carried a bottleunder his coat into the quality control department thatvery same day. Whitaker and Rogers denied the allega-tiOns against them, but were terminated on Monday, 16December, without further investigation or corrobora-tion of the accusations against them.c. The individual cases(1) John WhitakerPrior to his discharge, Whitaker had been employedfor almost 5 years. The union activity in the early winterof 1985, which preceded his discharge, involved a rever-sal of sentiment. In July, he signed the antiunion petition,and when contacted personally by the Teamsters duringthat campaign his antiunion stance led him to alert Qual-ity Control Foreman Mike Hawk to that fact.Later, however, Whitaker developed a disenchantmentwith management. In October, his supervisor, MikeHawk, confiscated a schoolbook because coworkers con-sidered it offensive to their spiritual beliefs. Whitakeroutraged, felt his rights were violated by removal of thebook. He protested to Plant Manager Mike Sendecki andPersonnel Manager Hughes. The latter described thebook as provocative, going on to inform Whitaker thatthe book should not be brought into the plant because itwas likely to start a religious war. Whitaker respondedby advising Sendecki and Hughes that "the next time theunion tries to get in I will not stop it."11Whitaker avers that shortly thereafter he began wear-ing a button, which he had obtained during prior em-ployment with a textile firm. The button in question sig-nified allegiance to the "Amalgamated Textile WorkersUnion." He claims that he wore this for 2 or 3 weeksamid various other buttons that customarily adorned hiswork clothing. Whitaker claims to also have worn a rockbutton publicizing a song "Union of the Snake," whichhad the word "Union" printed in noticeable letters in thecenter.Whitaker claims that around the end of November hewas approached by Foreman Dodson who pointed to theunion button, stating "take the damn thing off." Whi-taker responded, "kiss my ass" and walked off. Dodsoncould not recall having observed Whitaker wear thebutton, and denied having directed Whitaker to removeit. Although I did not believe all Dodson's testimony, inthis instance I am willing to give him the benefit of thedoubt. Not a single coworker testified to having ob-served Whitaker's wearing any form of union insignia.Furthermore, it strikes as a bit odd that an employeewould wear union insignia irrelevant to any union inter-est in the plant, and while doing so, obscure its visibilitythrough its proximity to other pins and buttons. Whi-taker's uncorroborated testimony in this respect did notring true. The 8(a)(1) allegation in this respect is dis-missed.Marvin Rogers, while failing to testify that he ob-served Whitaker wearing any form of union button, didtestify that two supervisors indicated to him that they atleast suspected that Whitaker was prounion. Thus, ac-cording to Rogers, in October, about 2 months prior tothe union meeting, Dodson told Rogers that he hadbetter watch out for Whitaker, "he is trying to start aunion, he is just a troublemaker." Rogers testified that onanother occasion in November coworker Kinnis Jeffriesbated Supervisor Mike Zimmerman, saying "Union,Union, Union" to which Zimmerman responded, "Yeah,you all keep on, you all are going to be like John [Whi-taker] he is starting nothing but trouble around here."Former employee Kinnis Jeffries joined Rogers by as-serting that he discussed the Union with Foreman Zim-merman often and on one occasion prior to the unionmeeting Zimmerman stated, "John [Whitaker] was get-ting himself into trouble . . . [T]alking about the damnUnion wouldn't do nothing for him" Jeffries, however,9 See R. Exh 9.11 Sendecki was not called as a witness Hughes did not contradict,0 Whitaker did not attendWhitaker in this respect. 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcould not recall the precise conversation described byRogers Zimmerman could not recall discussing Whi-taker with Jeffries." He was not examined with respectto the statement imputed to him by Rogers In the cir-cumstances, the testimony of Rogers and Jeffries was be-lieved, and based thereon, it is a fair inference that thesuspicion manifested by Zimmerman was reflective of ageneral impression held by Respondent's managers at theMebane Plant. Dodson could not recall having made theremark attributed to him by Rogers, explaining that hadhe done so he believes that it would have been withinrecollection. In this respect, I credit Rogers whose testi-mony is deemed truthful in the light of the probabilitiessuggested by the record as a whole, as well as the factthat Dodson's testimony did not rise to the level of con-vincing denial.Suspicion of Whitaker's union activity is also suggest-ed by a further 8(a)(1) allegation based on Dodson's al-leged interrogation of Whitaker. Thus, on the day beforethe union meeting, 11 December, Whitaker was off workfor personal reasons. The next day, which happened tobe- the day of the union meeting, Dodson approachedWhitaker stating, "I heard that you were at a Unionmeeting yesterday." Dodson testified that he could not"recall" such a conversation with Whitaker. In this in-stance, I believed Whitaker. From my observation of thewitnesses it was my instinctive reaction that this timeWhitaker was telling the truth. Based on his credited tes-timony, it is concluded that Whitaker was coercively in-terrogated under conditions violative of Section 8(a)(1)of the Act. In so finding, I note that the union meetingwas not an exceedingly publicized event. Moreover, it isdifficult to view the questioning as privileged since ad-dressed to an "open and active union supporter" in theface of the Company's denial that it knew that Whitakerwas engaged in union activity at times prior to his dis-charge. Accordingly, in the total circumstances, it is con-cluded that Dodson's rhetorical question about an un-broached subject matter, tended to impede employees inthe exercise of their Section 7 rights under conditionsviolative of Section 8(a)(1) of the Act. Cf. Rossmore12 The complaint alleges that Respondent violated Sec 8(a)(1) by astatement imputed to Zimmerman in February 1986 in which the latterallegedly threatened Kinms Jeffries with discipline because of his unionactivity According to Jeffries, he was told that he "had to quit talkingabout the company and the union to him [Zimmerman] in front of anyoneelse while he was around or he would have to write me up" Jeffriesacknowledged that during the past several months he had made it knownthat he was for the Union, and had frequently discussed his position inthis respect with Zimmerman On 'cross-examination, Jeffries admittedthat the conversation included criticism of his work performance in areasother than union activity, including his carping about the manner inwhich Zimmerman performed his job Jeffries testified in effect that Zim-merman's remark did not impede his right to talk to employees concern-ing the Union on his breaks and during lunchtime, or on his own timeAccording to Zimmerman, during the timeframe in question he Spoke toJeffries concerning his constant griping because employees on the linehad informed him that they were tired of Jeffries constant talking againstthe Company Zimmerman alleges that he advised Jeffries that it was hisprerogative to feel as he wished, but that while on companytime on theproduction line he should not be propagating this attitude On the forego-ing, it is concluded that Zimmerman's admonition was a limited attemptto enforce the Employer's legitimate rule against excessive, potentiallydisruptive conversation in the workplace on worktime It is concluded inthis respect that Respondent did not violate Sec 8(a)(1)House, 269 NLRB 1176 (1984); Sunnyvale Medical Clinic,277 NLRB 1217 (1985).On the issue of motive, it is clear that Respondentwasted little time in eliminating Whitaker on the uncon-firmed "say so" of coworker Mike Patton. Like Whi-taker, Patton was assigned to the quality control depart-ment. He was the only witness against Whitaker. Pattonwas an avowed alcoholic. Several months earlier he wasgiven a 30-day leave of absence by Respondent to servetime on a work-relief program because he was "caught"driving while under the influence of alcohol. AfterHawk's meeting on 12 December, Patton, for obviousreasons, was concerned about his being blamed as theguilty  party. On Saturday, 14 December, Patton, in asemi-excited satported to Hawk  that he was beingblamed for bringing iheliquor in, but that it was untrue.He implicated Whitaker. Hawk suggested that the issuebe carried to higher levels the following Monday.On Monday, 16 December, in Hawk's presence, Pattonfirst discussed Whitaker's alleged actions with QualityControl Manager Stewart, then with Hughes. All threemanagement representatives were aware of Patton'sdrinking problem. The substance of Patton's accusationagamst Whitaker was repeated in the following collo-quoy with Respondent's counsel:MR. ROBERTS: Would you tell the Court whatyou observed that day with regard to alcohol?PATroN: I was told to go in the Label Room anddo some straightening up. . • by Mike Hawk and Iwas straightening up, putting up labels and three-quarters of the way . . . through, I found a Dixiecup on the shell' and I smelled it and by that timeWhitaker had walked in.Q. That is John Whitaker?A. John Whitaker and I said "it smelled like alco-hol" and so I handed to him and he took the cupand turned it up like he was drinking it and hehanded it back to me and he said "Yes, it is," and sothat was all. [Emphasis added.]Q. You did not say anything about that incidentto anybody that day, did you?A. No sir.Q. Now did you observe anything else that dayin regard to alcohol?A. No, sir, just that.On cross-examination, Patton offered an importantclarification, as follows:MS. WALL: You don't for a fact know personallythat it was cicohol [sic], do you?A. No, ma'am, it smelled like it. It could havebeen rubbing alcohol as far as I know. It smelledlike alcohol.Q. And you said "it looked' like"?A. It was dark.Q. You said Mr. Whitaker turned the cup up likehe was drinking?A. Yes.Q. And so at most he took a sip? KIDDE, INC.85A. I think that I testified that. . . it seemed like. . . he took just a sip or swallow of it, I don'tknow. I don't know how much he consumed be-cause when I took it back, it didn't look like thatwas. . . much gone out of it, if any.Q. You don't know if in fact he actually diddrink any?A. The only thing I seen him do was put it up tohis lips and turn it up.Q. And the only reason that you know it was al-cohol was because he said it was and it smelledlike•A. It smelled like alcohol.Q. •alcohol? You thought that it smelled like it?A. Yes.Q. And that's what you told the company?A. Yes, ma'am.As Patton made clear on redirect examination by Re-spondent's attorney:MR. ROBERTS: From what you told the company,being the same as what you told us, there was twothings that you weren't sure of?A. Yes, sir.Q. In that incident with the dixie cup. One ofthem was whether it was alcohol and Number Two;you weren't sure whether Mr. Whitaker drank it?A. Yes, sir.Q. Did you convey that to the company?A. Yes, sir.These uncertainties were hardly evident in the statementdrafted for Patton's signature by Personnel ManagerHughes, which succinctly, in unequivocal terms, statedas follows:I, Mike Patton, personally witnessed John Whi-taker, drink alcohol, on the job on Novemer 27,1985. This occurred in the label room, sometime be-tween 10:00 a.m. and 11:30 a.m."Curiousity is aroused by Respondent's knowledge thatWhitaker returned the cup to Patton, and that Pattondisposed of it. Hughes confirmed Patton's testimony thathe reported that the amount of alcohol consumed byWhitaker was very slight because there was little in thecup initially, and "there appeared to be very little goneafter he [Whitaker] had given the cup back." AlthoughHughes was aware of Patton's drinking problem and thatthe cup had been returned toltim, Hughes admitted thatPatton was not questioned about what had happened tothe balance of the drink. The failure to pursue the matteris even more suspect when considered against other evi-dence implicating Patton, which was subsequently madeavailable to Respondent.In any event, later that day, on the strength of theabove information as supplied by Patton, Whitaker wasdischarged. Except for a meeting with Whitaker, the in-vestigation was not carried further. Of interest is the tes-timony by Quality Control Manager Stewart that no de-13 See R Exh 8cision had been made prior to the meeting with Whi-taker. That meeting hardly turned up evidence thatwould support Patton. Stewart's version of the meetingas related to Respondent's attorney was as follows:MR. ROBERTS: Tell us what was said during thatmeeting.STEWART: Eddie [Hughes] asked John did heknow anything about any alcohol . . . did he haveany alcohol on his person, did he bring it in or didhe consume any. . . He said that he did not.Q. Was anything else said?A. Eddie also asked him did he have anything tosay about comments that he had heard that he hadwhite lightening out in his car available for any-body who wanted to drink it and he said that hesaid that jokingly to people.Q. He said that he had told people jokingly?A. Yes, that he didn't mean it, he said it joking-iy.14Q. What happened next?A. Eddie then told John that he had a signedstatement from an individual that said that he diddrink the alcohol, and . . . he asked "did he again"and . . . [Whitaker] . . . denied that he did, he said"I did not drink any alcohol."It does not appear that, during this meeting, Pattonwas identified to Whitaker as the accuser, or that Whi-taker was alerted to the specific scenario described byPatton. Yet, Whitaker alleges that he implicated Patton,during his discharge interview, reporting the following:[T]he day before Thanksgiving, we had a partyup on the hill; everybody was eating and all and Icome in and I made me a couple of biscuits; well,everybody left at just about the same time and so Iput some snuff in and I went and got me a coupleof biscuits and wrapped them up; and Mike Pattoncome from behind the filing cabinets with a cup inhis hand and he walked up and asked me "did Iwant a drink?"And I said, you know, no thanks, I just put somedip in and I said "what kind is it?"And he said, "Sminioff" or something.Now I looked and it looked like coke or some-thing and I didn't taste it and I didn't smell it; and Itold him that "I had some moonshine in the car ifhe wanted some" and then I turned around and leftand went back downstairs.Hawk and Hughes denied that Whitaker mentionedPatton at the time. In the course of the meeting, Hughesand Stewart excused themselves to discuss the matterprivately. They returned to inform Whitaker of their de-cision to terminate him.i4 was known for a somewhat sardonic sense of humor and,perhaps, was a bit cruel with Patton in that respect There is no disputethat he told Patton that he kept "white lightening" in his car or that thiswas anything other than a joke Respondent does not argue that any suchremark was true, that it violated any company policy, or that it was partof the reason stated by the Company for Whitaker's termination. 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn analysis, the credited evidence establishes thatprior to his discharge Whitaker was either a known orsuspected protagonist of the Union and that Respondent,through Dodson, also suspected that a union meetingwas in the offing. He was a good worker, with a disci-pline-free employment history for almost 5 years. His su-pervisor was strongly antiunion." The discharge oc-curred only 4 days after the union meeting he promotedamong coworkers. In consequence, the inference thatunion activity was at least a motivating factor suffices toshift the onus on Respondent to show that this was notthe case. See Wright Line, 251 NLRB 1083, 1089 (1980);NLRB v. Transportation Management Corp., 462 U.S. 393,401 (1983). Under this standard, the burden imposed onRespondent is one of "persuasion," or as described bythe Board in Roure Bertrand Dupont, 271 NLRB 443(1984): "an affirmative defense in which the employermust demonstrate by a preponderance of the evidencethat the same action would have take place even in theabsence of protected conduct."The proof submitted by Respondent, however, notonly fails to meet this burden, but leaves little room fordoubt about the shameful underpinnings of its actionagainst Whitaker. As indicated, Whitaker was a goodemployee with better-than-average length of service,who held a responsible position, with an unblemishedemployment record. He was discharged under a rule thatdid not, on its face, require automatic discharge. The lan-guage employed merely states that a single offense"may" result in "immediate discharge,"16 language ofdiscretion, frequently found in employment rules, so asto allow consideration of extenuating circumstances, pastemployment records, and other cogent factors, beforemanagement eliminates a valued worker. So far as dis-closed by believable evidence on this record, the originof the automatic discharge concept was contrived ad hocand marshalled as a convenient prop to support manage-ment's need to eliminate Whitaker.Thus, Hughes admitted that there was no precedentcovering the facts disclosed by Patton; other cases of dis-cipline under this rule involved more aggravated cases inwhich employees reported to work in a state of inebria-tion, or where an employee was caught with drugs in hispossession. Indeed, Respondent admittedly condoned,without discipline, the appearance at work of employeeswith liquor on their breath, provided they were not in-toxicated.1 715 Whitaker attributed a statement to Hawk to the effect that "any-body who tried to get the union started would be fired and their supervi-sors would too" The remark, allegedly made in the summer of 1985, wasdenied by Hawk. His denial was preferred over the uncorroborated testi-mony of Whitaker Ou the other hand, Hawk admitted to holding theview that "if people voted the union in, it would hurt employees" Ac-cordingly, Whitaker's testimony that Hawk made a statement to thateffect was believed over Hawk's denial Moreover, Hawk's evaluation ofwhether one was a good employee seemingly was equated with whetherthey were antiunion At one point in his testimony, he indicated that hewould not assume that Rogers had been to a union meeting because inHawk's opinion "he was a good employee"16 See R Exh. 9.'7 Respondent had every right to enforce its alcoholic beverage policystrictly, provided that it does so evenhandedly and not Just against thosewho wish to assert their rights under the Act The tolerance of disciplinefree employment of those with alcohol on their breath and the disinterestA telescoped application of the rule is also suggestedby Respondent's lack of objectivity in interpreting theevidence against Whitaker. The memorialization of Pat-ton's report by Hughes went beyond the informationprovided and depicted an outright violation of plantpolicy. This obvious attempt to smooth over weaknessesin the evidence reflected a strong predeliction towarddischarge of a worker whose record otherwise wasclean. Other factors contribute to this view. Respond-ent's haste was inexplicable. The accusation against Whi-taker was unsworn, uncorroborated, and from a knownalcoholic, who plainly conveyed to Respondent's offi-cials a need to shift attention away from himself. At best,Patton's account does not describe Whitaker as drinkingfor pleasure, with knowledge that it was alcohol, butsimply sipping the unknown liquid in response to Pat-ton's request that it be identified. Indeed, Patton couldnot even satisfy Respondent's officials that the cup con-tained alcohol or that any was consumed by Whitaker.Moreover, the need to act on Patton's account was sostrong that neither Hawk, Hughes, nor Stewart were dis-turbed by the unlikelihood that Whitaker, an individualof reasonable intelligence, would consume an unknownsubstance in a cup found on a shelf in an industrial set-ting, not likely to be free from toxic materials. Finally,although Stewart indicated that no decision had beenmade after the interview with Patton, it is clear that nofurther information was developed to support any chargethat Whitaker had tasted, sipped, or otherwise embibedalcohol on plant premises.In contrast, no interest was shown by management inthe possibility that Patton, an antiunion employee, mighthave been the true offender. Although Hughes expresseda sense of emergency concerning enforcement of the ruleagainst alcohol consumption, he did not bother to inquireof Patton whether he had yielded to temptation in dis-posing of the liquid returned to him by Whitaker. Nordid he follow up on several reports by witnesses whowould not have known of Patton's role in the dischargeof Whitaker. Thus, on the day after the discharges, 13December, employee Earl Ashley reported to Stewartthat 3 or 4 months earlier he observed Patton drinkingliquor in the plant.' Even Carolyn Smith testified thatwhen questioned whether she had seen anyone otherthan Rogers drinking alcohol on 27 November, she re-sponded, "Well, I didn't know of anybody unless . .Mike Patton did have a cup out there."19 After the dis-charges employees Ricky Davis and Ronnie Lambert,the stepson of Marvin Rogers, were interviewed by man-agement and reported that on the day before Thanksgiv-ing Mike Patton offered them a drink from a cup he wascarrying in the plant, which he described as containingvodka and orange juice.2• Lonnie Watkins, when ques-in pursuing the case against Patton is suggestive of selective rather thanrigid enforcement.15 Respondent explained that the allegation was not pursued because itwas considered stale15 Here, again the matter was not pursued with Patton.20 Respondent's failure to pursue these allegations was explained asgrounded on the refusal of Davis and Lambert to sign a written state-ment It is noted in this connection that Carolyn Smith, whose accountprovided the sole basis for the termination of Marvin Rogers, also de-clined to give a statement KIDDE, INC.87tioned by Hughes about his knowledge of alcohol on thepremises, limited his response to his observation of MikePatton on the morning of 27 November with a cup in hishand. Although he did not know what was in the cup,the assertion fit an overall pattern of evidence by whichRespondent would have a strong basis for suspectingthat Patton possessed alcohol that morning. Finally, em-ployee Jack Long testified during the week prior to in-stant hearing, he reported to Respondent's attorney thaton 27 November he observed Rogers and Patton in thelabel room mixing drinks. Despite this allegation, Pattoncontinued to be employed by Respondent at the time hetestified.21As for the basic conflict between Whitaker and Patton,nowhere does Respondent explain why it believed theknown alcoholic. The preferred status of Patton in theeye of Respondent is explainable only in terms of his an-tiunion orientation.In light of the foregoing, the fact that Respondentwould terminate a good employee precipitously, in themidst of a pay period, without first carrying its investiga-tion beyond the controverted, unconfirmed, inconclusiveaccusations of a known alcoholic, who obviously wasout to protect himself, is indicative of a crude attempt atpretext. The discharge of Whitaker, only 4 days after theunion meeting, amounted to no more than a thinly veiledeffort to frustrate the renewed threat of unionization. Re-spondent thereby violated Section 8(a)(3) and (1) of theAct.(2) The case of Marvin RogersAfter Foreman Hawk's meeting on 12 December,Carolyn Smith approached him, advising that Rogersbrought the bottle in. The next day, 13 December, Smithmet with Quality Control Manager Doug Stewart. Hawkwas present. She reiterated that it was Marvin Rogerswho had brought the bottle in. When questioned wheth-er she was aware of anyone else who was drinking, sheresponded, "I didn't know of anybody else, unless•MikePatton did have a cup out there." Smith requested thatthe matter be held in confidence, as she did not wish toget involved. She was assured by Stewart that the matterwould remain confidential.That evening she met with Hughes and reported heraccusation against Rogers, expressing once more herdesire that the matter remain confidential. Hughes re-quested that she sign a statement, but she declined, reit-erating her desire for confidentiality.Smith, who admittedly was an antiunion employee, ac-knowledged that she had been told by Rogers that hewould attend the union meeting scheduled for 12 De-cember.Smith testified that she merely reported that Rogers"brought the bottle in," alleging that the bottle washidden under his coat. The account of Smith, about what21 Respondent avers at p 16 of its postheanng brief that it "does notnow doubt that Patton did in fact drink alcohol on the day beforeThanksgiving" Although I am convinced that Respondent was less inter-ested in enforcing its alcohol policy against Patton, I reject testimony byWhitaker that during his discharge interview he reported that Patton on27 November offered him a drink. The benefit of the doubt in this latterregard is extended to Hawk and Hughes.she actually observed in that connection is set forthbelow:Q. It was just something big that he had in hiscoat?A. Yes.Q. And that is all that you could see?A. It just looked like, it just looked like some-thing that was the shape of a bottle.Q. You didn't taste whatever it was that Mr.Rogers poured, did you?A. No, ma'am.Q. You didn't smell it?A. No.Q. You never smelled alcohol on Mr. Rogers'breath that day, did you?A. No.Q. You work in close proximity, close to Mr.Rogers, don't you at your work station?A. Yes, ma'am.Smith also appeared to testify that she later learned thatit was a liquor bottle, by rising from her desk to observeRogers mixing a drink.Following the discharge of Whitaker, on Monday, 16December, Rogers met with Hughes, Stewart, andHawk. When questioned, Rogers denied knowledgeabout who brought the bottle into the plant. As in Whi-taker's case, at some point Hughes and Stewart left theroom to confer, returning to inform Rogers that a "com-pany person" had named Rogers as the guilty party.Rogers emphatically denied the charge, while termingthe accuser "a liar." Ultimately, Rogers was told that theinformant was believed and that he would be discharged.In reaction, Rogers stated that his attendance at theunion meeting was the true cause, an assertion denied byHughes.Unlike Whitaker, there was no direct evidence thatRespondent was aware of or suspected that Rogerseither attended the 12 December union meeting, or en-gaged in any other conduct protected by the Act. It istrue, however, that under current and historic Boardpolicy direct proof of knowledge is not an indispensableelement of unlawful motivation. Fountainview Place, 281NLRB 26 (1986). The requisite inference may derivefrom the total circumstances, including "the timing ofthe discharges and the pretextual character of the Re-spondent's reasons." Dr. Frederick Davidowitz, D.D.S.,277 NLRB 1046 (1983).With the foregoing in mind, it is noted that CarolynSmith, a senior quality control inspector, was staunchlyantiunion. In the past, she had been victimized by harass-ment allegedly because she personally campaignedagainst organization. Despite her background, she admit-tedly was informed by Rogers of his intention to attendthe union meeting. Smith, though apparently mindfulthat Hawk had warned that the person who owned theliquor bottle would suffer automatic discharge, laterturned in her good friend Rogers. At the same time,Smith was described as a faithful employee and, as such,one whom her boss, Mike Hawk, would expect to reportany emerging union activity. Although knowledge was 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgenerally denied by Respondent's witnesses, when oneassesses the totality of their conduct here, it is a rightfulassumption that an antiunion employee who knowinglytakes steps likely to result in discharge of a coworkerand good friend would without hesitance divulge that in-dividual's roll in the resurgence of union activity.The circumstantial chain is strengthened by similaritieswith the case of Whitaker. Rogers also was a popular,valued employee. His foreman, Mike Hawk, describedhim as an employee having a real good record, while in-dicating that he "depended" on Rogers "a lot." At thetime of his discharge, Rogers had been employed for 7years.Though discharged the same day, but, later than Whi-taker, Respondent's handling of Rogers case was just ascursory. He also was discharged on the basis of an accu-sation by a single employee, in the face of his denial thathe had ever brought or consumed alcohol on plant prem-ises. His termination without benefit of outside investiga-tion was also precipitant, and followed the opening of anew payroll period. The failare to seek corroboration ofSmith's charges was just as incomprehensible as Re-spondent's action in Whitaker's case. Smith had informedRespondent from the outset that her assertions againstRogers would be corroborated by coworker Jack Long.In its haste to eliminate Rogers, Respondent did not evenbother to check with Long. Thus, despite Smith's ex-pressed concern for confidentiality and her indicationthat Long would confirm her story, Respondent took nosteps to seek corroboration, an avenue that possiblywould prevent Smith from alone shouldering responsibil-ity for discharge of this highly popular employee. It wasas if Respondent's agents feared that expanded investiga-tion would not produce confirmation, but perhaps evencontradiction of Smith.22On the totality, it is concluded that the similaritieswith, as well as the predisposition toward discharge evi-dent from, Whitaker's case casts a pall over the dis-charge of Rogers. Decisional precedent acknowledgesthat: "Inferences as to an employer's motivating intentmay be drawn from the employer's hostility toward theunion, coincidence between the employee's activities andthe discharge, or the absence of previous warnings orreprimands to the employee." 13allou Brick Co. v. NLRB,798 F.2d 339 (8th Cir. 1986). See also Lemon Drop Inn v.NLRB, 752 F.2d 323, 325 (8th Cir. 1985). Here, only twoemployees who attended the union meeting of 12 De-cember survived. The hasty action shortly thereafteragainst these long-term, good employees on the basis ofunconfirmed, denied accusations was not explainable interms of any business exigency." Moreover, the dis-22' Rogers was terminated even though Smith declined to sign a writ-ten statement, a fact that furnished Respondent with an excuse for notpursuing investigation of charges leveled against antiunion employeePatton.23 Respondent contends that the investigation was underway prior toany overt union activity Even were I to believe all Respondent's testi-mony as to the handling of the incident, it is clear that no effort wasmade to discuss the matter individually with employees until the after-noon of 12 December, the day of the union meeting, and at a time whencoworkers, as well as Foreman Dodson, were mindful that a union meet-ing was in the offingcharges were assertedly compelled by an employmentpolicy that was given automatic effect, though describedin its published form as discretionary•an erroneous in-terpretation that would support the disregard of past em-ployment records and extenuating circumstances. Thesecommon elements, attendant in both cases, eliminate anyfairly based notion that the discharges were occasionedby any difference in underlying causation. Both weregrounded in pretext, and neither Rogers nor Whitakerwould have been terminated if not linked to the resur-gence of organization. In light of the foregoing, it is con-cluded that Respondent discharged Marvin Rogers be-cause he, too, had attended the union meeting of 12 De-cember and, accordingly, that Respondent in this respectviolated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Teamsters Union is a labor organization withinthe meaning of Section 2(5) of the Act.3.By coercively interrogating an employee concerningunion activity, Respondent violated Section 8(a)(1) of theAct.4.By discharging Marvin Rogers and John Whitakeron 16 December 1985 in reprisal for their union activity,Respondent violated Section 8(a)(3) and (1) of the Act.5.Except as specifically found in paragraphs 3 and 4above, Respondent has not engaged in any unfair laborpractices.6.The unfair labor practices found above constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having unlawfully discharged John Whitaker andMarvin Rogers, Respondent shall be ordered to offerthem immediate reinstatement to their former positions,or substantially equivalent positions, discharging if neces-sary any replacements hired since their terminations, andthat they be made whole for any loss of earnings orother benefits by reason of the discrimination againstthem. Backpay under terms of this order shall be com-puted on a quarterly basis from the ,date of discharge tothe date of a bona fide offer of reinstatement, less net in-terim earnings, as prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), plus interest as computed in FloridaSteel Corp., 231 NLRB 651 (1977).24The General Counsel requests that the remedy includea visitatorial clause, authorizing the Board to engage indiscovery under the Federal Rules of Civil Procedure, sothat it will be able to monitor compliance with the Boardorder. In the main, that motion is founded on a request24 See generally /szs Plumbing Co, 138 NLRB 716 (1962). KIDDE, INC.89that such a provision be incorporated routinely as part ofthe Board's standard remedial formula in all cases. Thatposition has been rejected by the Board. See 0. L. Willis,Inc., 278 NLRB 203 (1986); Nathan's Furniture Store, 278NLRB 258 (1986); and Rebel Coal Co., 279 NLRB 141(1986). Here, however, counsel for the General Counselin the alternative departs from the usual stategy, by argu-ing that the severity of the violations in this case support"visitation." Relief, however, under a "visitation" provi-sion has utility only after a determination of liability andwhere a respondent is unwilling to supply information orotherwise cooperate in connection with complianceissues. Accordingly, contrary to the General Counsel,this form of special relief would only be appropriate on arecord disclosing some probability that a particular re-spondent is likely to react contumaciously during compli-ance stages. Such a nexus is not implicit in the violationsfound here, especially when one considers Respondent'sprocedural stance toward the General Counsel and theBoard in this case, which reflected prompt and full re-sponse when it was called on to produce information ordocumentation. Accordingly, as the instant record in-cludes no reasonable suggestion that Respondent willprove uncooperative in supplying information necessaryto implement the Order recommended here, the requestfor "visitation" shall be denied.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed25ORDERThe Respondent, Walter Kidde, Division of KiddeCo., Inc., Mebane, North Carolina, its officers, agents,successors, and assigns, shall1. Cease and desist from(a)Coercively interrogating employees concerningunion activity.(b)Discouraging employees from engaging in activitiesin behalf of a labor organization, by discharging, or inany other manner discriminating against them with re-25 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesspect to their wages, hours, or other terms and condi-tions or tenure of employment.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Marvin H. Rogers and John C. Whitaker Jr.immediate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, and makethem whole for any loss of earnings and other benefitssuffered as a result of the discrimination against them, inthe manner set forth in the remedy section of the deci-sion.(b)Remove from its files any reference to the unlawfuldischarges and notify Marvin H. Rogers and John C.Whitaker Jr. in writing that this has been done and thatthe discharges will not be used against them in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post in its plant in Mebane, North Carolina, copiesof the attached notice marked "Appendix."26 Copies ofthe notice, on forms provided by the Regional Directorfor Region 11, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.26 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."